Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 8-9 and 15, drawn to a recombinant host cell for manufacturing a protein of interest wherein the cell is engineered to overexpress any one of SEQ ID NO:1-15 and methods of manufacturing a protein of interest and/or increasing the yield of protein of interest utilizing said host cells.
Group II, claim(s) 4-8 and 15, drawn to the host cell of Group I, wherein said host cells overexpresses more than one of SEQ ID NO:1-15  simultaneously and methods of use of said host cell for expression of protein of interest.
Group III, claims 10-15, drawn methods of increasing the yield of a protein of interest for manufacturing the protein of interest by underxpressing SEQ ID NO:16-17 as well a host cells which underexpress SEQ ID NO:16-17.

1) DNA encoding SEQ ID NO:1,
2) DNA encoding SEQ ID NO:2,
3) DNA encoding SEQ ID NO:3,
4) DNA encoding SEQ ID NO:4
Etc.
When electing any of the inventions of Groups I-II, applicant is advised to simultaneously elect an invention from Groups 1-4 as well. This is not a species election.
Similarly, the invention of Group III, is independently and simultaneously directed to 2 DNA sequence encoding a helper protein of separate structure and function as follows (and methods of use thereof):
A) DNA encoding SEQ ID NO:16 and 
B) DNA encoding SEQ ID NO:17.
When electing the inventions of Group III, applicant is advised to simultaneously elect an invention from Groups A-B as well. This is not a species election.
The groups of inventions listed as I-III above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II above lack unity of invention because even though the inventions of these groups require the technical feature of an engineered host cell wherein a gene , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Callewaert et al., (US2013/0137140, 5/2013).
Therefore, the unity of invention is lacking and the claims 1-9 and 15 are restricted as shown above.
The invention of Group III does not share a technical feature with any of the inventions of Groups I-II because said method utilizes entirely different host cells which function totally different than host cells of Groups I-II.
This application contains claims directed to hundreds of species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 as they each have a separate structure. 
The species (and/or methods of use thereof) are as follows: 
a) a host cell comprising DNA encoding SEQ ID NO:15 and SEQ ID NO:16,
b) a host cell comprising DNA encoding SEQ ID NO:15 and SEQ ID NO:17,
c) a host cell comprising DNA encoding SEQ ID NO:15 and 18,
d) a host cell comprising DNA encoding SEQ ID NO:15, 16 and 17,
f) a host cell comprising DNA encoding SEQ ID NO:15, 16 and 18
etc.
For purposes of brevity all hundreds of species embraced within the scope of the claims are not spelled pout.
Applicant is required, in reply to this action, to simultaneously elect a single invention from Groups I-III, A-B and 1-4 and single species from Groups a-f above, when applicable, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 4-9 and 15.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656